Title: To Benjamin Franklin from Edward Bridgen, 25 October 1782
From: Bridgen, Edward
To: Franklin, Benjamin


London Octr 25 1782
Two days ago I troubled your Excellency with my proposals abt. the Copper thro: the hands of Mr Hamilton requesting that they might be forwarded by the first good opportunity since which I have consulted with a friend who advises that they lay by in your hands before they are sent as being premature and if taken may lead the proposers into difficulties. I must own that I am not so apprehensive, but I submit to better Judgment.
In that letter I requested that you would forthwith send to Mr Bowens the Value of the Case shipp’d for you by me from the Governor as the Capt: has lost it and Mr Bowen wants the particulars that he may recover the Amount.
I was informed that you have lately been Ill. I hope you are now perfectly recovered which I shall be happy to hear of.
God Bless and protect your Excellency is the hearty prayer of My Dr Sir Yr: faithful & Affect.
Edwd: Bridgen
His Excellency Benj Franklin Esqr
 
Notation: Edwrd. Bridgen London 25. Octr. 1782.
